      Case 4:18-cv-02425 Document 10 Filed on 12/28/18 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ALEJANDRO GUTIERREZ,                           §
     Plaintiff,                                §
                                               §
v.                                             §      CIVIL ACTION NO. 4:18-cv-02425
                                               §
ALLSTATE TEXAS LLOYDS,                         §      JURY
     Defendant.                                §
                                               §
       DEFENDANT ALLSTATE TEXAS LLOYDS’ RESPONSE TO PLAINTIFF’S
             MOTION TO COMPEL APPRAISAL AND ABATEMENT
 TO THE HONORABLE UNITED STATES DISTRICT JUDGE:

        Defendant Allstate Texas Lloyds (“Allstate” OR “Defendant”) files this response to

Plaintiff’s Motion to Compel Appraisal and Abatement and respectfully shows the Court the

following:

                                         I.
                                 SUMMARY OF RESPONSE

        1.1    Appraisal is not appropriate in this case because the primary dispute among the

parties is one of coverage, which cannot be resolved by the appraisal process.

        1.2    Plaintiff filed claims under his flood insurance and property insurance policies.

Plaintiff was paid $48,500 for his flood insurance claim. Plaintiff sought additional amounts.

Allstate informed the Plaintiff that no covered losses were found pursuant to his property

insurance claim because all of the damages found were due to flooding and no wind-created

openings were found on the home.

        1.3    When Plaintiff invoked appraisal, Allstate informed him that disputes pertaining

to coverage cannot be resolved by appraisal. Accordingly, Defendant requests that the Court

dismiss Plaintiff’s Motion to Compel Appraisal and Abatement.


                                                1
6587596v1
03647.580
      Case 4:18-cv-02425 Document 10 Filed on 12/28/18 in TXSD Page 2 of 5




                                         II.
                          EXHIBITS IN SUPPORT OF MOTION


        EXHIBIT “1”            Flood Claim Determination Letter
        EXHIBIT “2”            Allstate’s Response to Invocation of Appraisal

                                              III.
                                             FACTS

        3.1   Plaintiff’s property sustained flood-related damage on or about August 27, 2017

(“Hurricane Harvey”). As a result of Hurricane Harvey, Plaintiff filed a claim through his

flood-insurance policy numbered 001803392404 (“Flood Policy”), which was assigned claim

number 0472054378 (“Flood Claim”).           Plaintiff also filed a windstorm claim under his

homeowner’s insurance policy numbered 0472350321 (“Homeowner’s Policy”), which was

assigned claim number 000938806576 (“Homeowner’s Claim”).

        3.2   Theresa Cyr inspected Plaintiff’s property on September 3, 2017, to identify

damages pursuant the Flood Claim and the Homeowner’s Claim. Ultimately, Plaintiff was paid

$48,500 for his Flood Claim.

        3.3   With respect to the Homeowner’s Claim, Allstate sent a written acknowledgement

of the claim on September 1, 2017. Theresa Cyr assessed the property for the Homeowner’s

Claim during her September 3, 2017, inspection. During that inspection, Cyr prepared a Home

Inspection Checklist, which confirmed that all of the damage found was due to 1) flood; and/or

2) long term wear & tear; and/or 3) wind-driven rain. Plaintiff signed the Home Inspection

Checklist.

        3.4   On September 6, 2017, Allstate sent Plaintiff a letter detailing its claim

determination for Plaintiff’s Homeowner’s Claim. (Exhibit “1”). Allstate informed the Plaintiff


                                                2
6587596v1
03647.580
      Case 4:18-cv-02425 Document 10 Filed on 12/28/18 in TXSD Page 3 of 5



that it found no losses that would be covered by Plaintiff’s Homeowner’s Policy. Allstate

included language from the insurance policy that stated that only the perils named in the policy

would be covered and that losses caused by a Hurricane would not be covered unless there was a

wind-created opening.

        3.5   Plaintiff’s Homeowner’s Policy lists the perils that are insured under the policy,

as follows:




              (See Plaintiff’s Motion, Exhibit “A”).

        3.6   The Homeowner’s Policy does not state that it affords coverage for losses caused

by (1) flooding; and/or (2) long-term wear and tear; and/or (3) wind-driven rain that did not

result from wind-created openings.

        3.7   On December 27, 2017, Plaintiff’s attorney sought to invoke appraisal. (Exhibit
                                               3
6587596v1
03647.580
      Case 4:18-cv-02425 Document 10 Filed on 12/28/18 in TXSD Page 4 of 5



“2”). On January 3, 2018, Allstate wrote a letter to Plaintiff’s attorney informing him that

appraisal is not appropriate for resolving disagreements pertaining to coverage. Id. Accordingly,

Allstate declined to participate in appraisal.

                                          IV.
                                 ARGUMENT & AUTHORITIES

        4.1      The effect of an appraisal provision is to estop one party from contesting the issue

of damages in a suit on the insurance contract, leaving only the question of liability for the court.

See Dike v. Valley Forge Ins. Co., 797 F. Supp. 2d 777, 782 (S.D. Tex. 2011) citing Lundstrom

v. United Servs. Auto. Ass'n–CIC, 192 S.W.3d 78, 87 (Tex.App.-Houston [14th Dist.] 2006, pet.

denied). An appraiser must “decide the ‘amount of loss,’ not to construe the policy or decide

whether the insurer should pay.” Id. citing State Farm Lloyds v. Johnson, 290 S.W.3d 886, 888–

89 (Tex.2009).

        4.2      Here, the Plaintiff seeks to enforce the appraisal provision despite the fact that the

damages sustained by his property were determined not to be covered under the policy. Plaintiff

therefore seeks to have an appraiser make coverage determinations regarding his Homeowner’s

Claim. Therefore, Defendants request the Court deny Plaintiff’s motion because Plaintiff’s

request for appraisal is not an appropriate method to resolve the issues raised in this case.


                                    CONCLUSION & PRAYER


        Allstate respectfully requests that the Court deny Plaintiff’s motion to compel appraisal

so that the parties are free to address the coverage issues that comprise the bulk of Plaintiff’s

claims, and for all other relief to which it may be justly entitled.




                                                   4
6587596v1
03647.580
      Case 4:18-cv-02425 Document 10 Filed on 12/28/18 in TXSD Page 5 of 5



                                            Respectfully submitted,

                                            By: _/s/ Jay Scott Simon_______________
                                                 Jay Scott Simon
                                                 State Bar No. 24008040
                                                 Southern District No. 31422
                                                 jsimon@thompsoncoe.com
                                                 THOMPSON, COE, COUSINS & IRONS, L.L.P.
                                                 One Riverway, Suite 1400
                                                 Houston, Texas 77056
                                                 Telephone: (713) 403-8210
                                                 Telecopy: (713) 403-8299

                                            ATTORNEY FOR DEFENDANT

                                CERTIFICATE OF SERVICE

       This is to certify that on December 28, 2018, a true and correct copy of the foregoing was
served upon the following Counsel of Record in accordance with the Federal Rules of Civil
Procedure:

Eric B. Dick, LL.M.
Dick Law Firm, PLLC
3701 Brookwoods Drive
Houston, Texas 77092
eric@dicklawfirm.com

                                            _/s/ Jay Scott Simon_____________
                                            Jay Scott Simon




                                               5
6587596v1
03647.580
